                IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF NORTH CAROLINA

INTERNAL REVENUE SERVICE,              )
                                       )
         Appellant,                    )
                                       )
         v.                            )             Case No. 4:20-cv-0150-D
                                       )
SPENCER LAMONT PITTMAN,                )
                                       )
         Appellee.                     )
_______________________________________)
                                       )
IN RE SPENCER LAMONT PITTMAN,          )
                                       )             Case No. 20-00490-5-JNC
         Debtor.                       )
                                       )

                             NOTICE OF APPEARANCE

        Please enter the appearance of Kyle L. Bishop in the above-captioned matter, as

counsel of record for the United States. Mr. Bishop requests to be served with copies of

all filed papers.


Date: August 12, 2020                               /s/ Kyle L. Bishop
                                                    KYLE L. BISHOP
                                                    Trial Attorney, Tax Division
                                                    U.S. Department of Justice
                                                    P.O. Box 227, Ben Franklin Station
                                                    Washington, D.C. 20044
                                                    202-616-1878 (v)
                                                    202-514-6866 (f)
                                                    Kyle.L.Bishop@usdoj.gov




                                    1
         Case 4:20-cv-00150-D Document 3 Filed 08/12/20 Page 1 of 2
                            CERTIFICATE OF SERVICE

       IT IS HEREBY CERTIFIED that service of this NOTICE OF APPEARANCE

has been made on August 12, 2020, via ECF, which served a copy on all registered

counsel of record via the Court’s ECF filing protocol.




                                             /s/Kyle L. Bishop
                                             KYLE L. BISHOP




                                   2
        Case 4:20-cv-00150-D Document 3 Filed 08/12/20 Page 2 of 2
